DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 15 June 2021 and 30 November 2021, were filed after the mailing date of the patent application on 15 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 15 June 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  Said claim recites “The method” in the preamble of each claim while Claim 1 recites “The data processing method”.  Here, the recitation, “The method”, is not supported by antecedent basis.  Examiner respectfully suggests amending “The method” to “The data processing method”.  Appropriate correction is required.
Claims 6-8 are objected to because of the following informalities:  Said claims recite “The method” in the preamble of each claim while Claim 5 recites “The data processing method”.  Here, the recitation, “The method”, is not supported by antecedent basis.  Examiner respectfully suggests amending “The method” to “The data processing method”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “performing, by a transmitting node, polar encoding”.  Here, the second recitation of “a transmitting node” should be “the transmitting node” according to antecedent basis.  Examiner respectfully suggests amending “a transmitting node” to “the transmitting node”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the method 5”.  Here, Applicant inadvertently omitted the preposition “of”.  Examiner respectfully suggests amending “the method 5” to “the method of 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US 20180026747 A1; hereinafter referred to as “Rong”) in view of Mondelli et al. (US 20200235851 A1; hereinafter referred to as “Mondelli”).
Regarding Claim 9, Rong discloses a transmitting node, comprising: 
one or more processors (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method) configured to: 
determine a code block length No for encoding an information bit sequence (¶122 & Fig. 3 (302), Rong teaches determining, by a user equipment (UE), a block length for each polar code where each polar code is used to encode a to-be-transmitted block) according to at least two data characteristics (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information and physical resource assignment.  Examiner correlates modulation and coding scheme information to "a first data characteristic".  ¶118-120, Examiner correlates physical resource assignment to a "second data characteristic" because the information indicates a number of physical resource blocks) and a preset parameter (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which is a preset configured MCS sent prior to the determination), and
wherein the at least two data characteristics include a code rate (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which includes a code rate) and a transmission direction (¶118 & Fig. 3 (301), Rong teaches that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission.  Here, the transmission direction is uplink).
However, Rong does not explicitly disclose perform polar encoding on the information bit sequence according to the code block length N0 and transmit a code block obtained through the polar encoding, to a receiving node.
Mondelli, a prior art reference in the same field of endeavor, teaches to:
perform polar encoding on the information bit sequence according to the code block length N0 (¶56 & Fig. 4 (402), Mondelli discloses performing, by an encoder of a transmit node 110, polar encoding on a plurality of information bits using a polar code of length n.  Examiner correlates a plurality of information bits to "the information bit sequence"); and 
transmit a code block obtained through the polar encoding, to a receiving node (¶65 & Fig. 4 (404) & Fig. 1, Mondelli discloses transmitting, by the transmit node 110 to a receive node 130, a plurality of coded bits where the plurality of coded bits are obtained by performing polar encoding on the plurality of information bits.  Examiner correlates the plurality of coded bits to "a code block".  Examiner correlates the receive node 130 to "a receiving node"). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Rong by perform[ing] polar encoding on the information bit sequence according to the code block length N0 and transmit[ting] a code block obtained through the polar encoding, to a receiving node as taught by Mondelli because employing polar encoding outperforms well-optimized LDPC and Turbo codes even for short block lengths (Mondelli, ¶4).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 11, Rong in view of Mondelli discloses the transmitting node of claim 9.
Rong further discloses the transmission direction comprises a downlink link direction or an uplink link direction (¶118 & Fig. 3 (301), Rong discloses that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission, namely the UE is performing an uplink transmission to the base station based upon the received signaling.  Here, the transmission direction is uplink).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 13, Rong discloses a receiving node, comprising: 
one or more processors coupled with memory (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method), 
which is determined for encoding the information bit sequence (¶122 & Fig. 3 (302), Rong teaches determining, by a user equipment (UE), a block length for each polar code where each polar code is used to encode a to-be-transmitted block) according to at least two data characteristics (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information and physical resource assignment.  Examiner correlates modulation and coding scheme information to "a first data characteristic".  ¶118-120, Examiner correlates physical resource assignment to a "second data characteristic" because the information indicates a number of physical resource blocks) and a preset parameter (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which is a preset configured MCS sent prior to the determination), and wherein the at least two data characteristics include a code rate (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which includes a code rate) and a transmission direction (¶118 & Fig. 3 (301), Rong teaches that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission.  Here, the transmission direction is uplink).
However, Rong does not explicitly disclose receive, from a transmitting node, a code block obtained through a polar encoding performed at the transmitting node, wherein the polar encoding is performed on an information bit sequence according to a code block length N0.
Mondelli, a prior art reference in the same field of endeavor, teaches receive, from a transmitting node, a code block obtained through a polar encoding performed at the transmitting node (¶65 & Fig. 4 (404) & Fig. 1, Mondelli discloses receiving, by a receive node 130 from a transmit node 110, a plurality of coded bits where the plurality of coded bits are obtained by performing polar encoding on the plurality of information bits.  Examiner correlates the plurality of coded bits to "a code block".  Examiner correlates the receive node 130 to "a receiving node".  Examiner correlates a transmit node 110 to "the transmitting node"), wherein the polar encoding is performed on an information bit sequence according to a code block length N0 (¶56 & Fig. 4 (402), Mondelli discloses performing, by an encoder of a transmit node 110, polar encoding on a plurality of information bits using a polar code of length n.  Examiner correlates a plurality of information bits to "the information bit sequence").
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Rong by receiving, from a transmitting node, a code block obtained through a polar encoding performed at the transmitting node, wherein the polar encoding is performed on an information bit sequence according to a code block length N0 as taught by Mondelli because employing polar encoding outperforms well-optimized LDPC and Turbo codes even for short block lengths (Mondelli, ¶4).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 15, Rong in view of Mondelli discloses the receiving node of claim 13.
Rong further discloses wherein the transmission direction comprises a downlink link direction or an uplink link direction (¶118 & Fig. 3 (301), Rong discloses that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission, namely the UE is performing an uplink transmission to the base station based upon the received signaling.  Here, the transmission direction is uplink).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.
Regarding Claim 17, Rong in view of Mondelli discloses the method of claim 1.
Rong further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method).
Regarding Claim 20, Rong in view of Mondelli discloses the method of claim 5.
Rong further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method).
Claims 4, 8, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Mondelli in further view of Shen et al. (CA 2972286 C; hereinafter referred to as “Shen”).
Regarding Claim 12, Rong in view of Mondelli discloses the transmitting node of claim 9.
However, Rong does not disclose the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0.
Shen, a prior art reference in the same field of endeavor, teaches the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0 (¶50, Shen teaches the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is greater than or equal to 0, and n0=log2N0).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Rong by requiring that the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0 as taught by Shen because coding is improved by employing polar coding which offers a low encoding-decoding complexity and achieving a throughput/bandwidth close to the Shannon capacity (Shen, ¶2).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 4.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 16.
Regarding Claim 19, Rong in view of Mondelli in further view of Shen discloses the method of Claim 4.
Rong further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 11038532 in view of Rong.
Regarding Claim 9, Rong discloses a transmitting node, comprising: 
one or more processors (Claim 9 of the ‘532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs) configured to: 
perform polar encoding on the information bit sequence according to the code block length N0 (Claim 9 of the ‘532 Patent discloses perform polar encoding on the information bit sequence according to the code block length N.sub.0); and 
transmit a code block obtained through the polar encoding, to a receiving node (Claim 9 of the ‘532 Patent discloses transmit a code block obtained through the polar encoding to a receiving node). 
However, Claim 9 of the ‘532 Patent does not explicitly disclose to determine a code block length No for encoding an information bit sequence according to at least two data characteristics and a preset parameter, and wherein the at least two data characteristics include a code rate and a transmission direction.
Rong, a prior art reference in the same field of endeavor, teaches to determine a code block length No for encoding an information bit sequence (¶122 & Fig. 3 (302), Rong teaches determining, by a user equipment (UE), a block length for each polar code where each polar code is used to encode a to-be-transmitted block) according to at least two data characteristics (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information and physical resource assignment.  Examiner correlates modulation and coding scheme information to "a first data characteristic".  ¶118-120, Examiner correlates physical resource assignment to a "second data characteristic" because the information indicates a number of physical resource blocks) and a preset parameter (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which is a preset configured MCS sent prior to the determination), and
wherein the at least two data characteristics include a code rate (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which includes a code rate) and a transmission direction (¶118 & Fig. 3 (301), Rong teaches that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission.  Here, the transmission direction is uplink).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘532 Patent by determining a code block length No for encoding an information bit sequence according to at least two data characteristics and a preset parameter, and wherein the at least two data characteristics include a code rate and a transmission direction as taught by Rong because implementing polar encoding improves receiver complexity and receiver implementation (Rong, ¶3).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 11, Claim 9 of the ‘532 Patent in view of Rong discloses the transmitting node of claim 9.
However, Claim 9 of the ‘532 Patent does not disclose the transmission direction comprises a downlink link direction or an uplink link direction.
Rong, a prior art reference in the same field of endeavor, teaches the transmission direction comprises a downlink link direction or an uplink link direction (¶118 & Fig. 3 (301), Rong discloses that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission, namely the UE is performing an uplink transmission to the base station based upon the received signaling.  Here, the transmission direction is uplink).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘532 Patent by requiring that the transmission direction comprises a downlink link direction or an uplink link direction as taught by Rong because implementing polar encoding improves receiver complexity and receiver implementation (Rong, ¶3).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 13, Claim 9 of the ‘532 Patent discloses a receiving node, comprising: 
receive, from a transmitting node, a code block obtained through a polar encoding performed at the transmitting node (Claim 9 of the ‘532 Patent discloses receiving, by a receiving node from a transmit node, a code block obtained through the polar encoding performed by the transmitting node), wherein the polar encoding is performed on an information bit sequence according to a code block length N0 (Claim 9 of the ‘532 Patent discloses perform polar encoding on the information bit sequence according to the code block length N.sub.0).
However, Claim 9 of the ‘532 Patent does not disclose one or more processors coupled with memory, which is determined for encoding the information bit sequence according to at least two data characteristics and a preset parameter, and wherein the at least two data characteristics include a code rate and a transmission direction.
Rong, a prior art reference in the same field of endeavor, teaches one or more processors coupled with memory (¶223-225 & Fig. 11, Rong discloses a coding apparatus comprising a processor 1102 coupled to a memory 1103 through a bus where the memory 1103 stores program code for execution by the processor to cause the coding apparatus to perform a method), 
which is determined for encoding the information bit sequence (¶122 & Fig. 3 (302), Rong teaches determining, by a user equipment (UE), a block length for each polar code where each polar code is used to encode a to-be-transmitted block) according to at least two data characteristics (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information and physical resource assignment.  Examiner correlates modulation and coding scheme information to "a first data characteristic".  ¶118-120, Examiner correlates physical resource assignment to a "second data characteristic" because the information indicates a number of physical resource blocks) and a preset parameter (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which is a preset configured MCS sent prior to the determination), and wherein the at least two data characteristics include a code rate (¶118 & Fig. 3 (301), Rong teaches that the determination of the block length of each polar code is based upon modulation and coding scheme information which includes a code rate) and a transmission direction (¶118 & Fig. 3 (301), Rong teaches that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission.  Here, the transmission direction is uplink).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘532 Patent by requiring one or more processors coupled with memory, which is determined for encoding the information bit sequence according to at least two data characteristics and a preset parameter, and wherein the at least two data characteristics include a code rate and a transmission direction as taught by Rong because implementing polar encoding improves receiver complexity and receiver implementation (Rong, ¶3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 15, Claim 9 of the ‘532 Patent in view of Rong discloses the receiving node of claim 13.
However, Claim 9 of the ‘532 Patent does not disclose the transmission direction comprises a downlink link direction or an uplink link direction.
Rong, a prior art reference in the same field of endeavor, teaches the transmission direction comprises a downlink link direction or an uplink link direction (¶118 & Fig. 3 (301), Rong discloses that the signaling is sent from the base station to the UE to inform the UE of characteristics of a transmission, namely the UE is performing an uplink transmission to the base station based upon the received signaling.  Here, the transmission direction is uplink).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘532 Patent by requiring that the transmission direction comprises a downlink link direction or an uplink link direction as taught by Rong because implementing polar encoding improves receiver complexity and receiver implementation (Rong, ¶3).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.
Regarding Claim 17, Claim 9 of the ‘532 Patent in view of Rong discloses the method of claim 1.
Claim 9 of the ‘532 Patent further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (Claim 9 of the ‘532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs).
Regarding Claim 18, Claim 9 and Claim 10 of the ‘532 Patent in view of Rong discloses the method of claim 2.
Claim 9 of the ‘532 Patent further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (Claim 9 of the ‘532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs).
Regarding Claim 20, Claim 9 of the ‘532 Patent in view of Rong discloses the method of claim 5.
Claim 9 of the ‘532 Patent further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (Claim 9 of the ‘532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs).
Claims 4, 8, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 11038532 in view of Rong in further view of Shen.
Regarding Claim 12, Claim 9 of the ‘532 Patent in view of Rong discloses the transmitting node of claim 9.
However, Claim 9 of the ‘532 Patent does not disclose the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0.
Shen, a prior art reference in the same field of endeavor, teaches the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0 (¶50, Shen teaches the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is greater than or equal to 0, and n0=log2N0).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘532 Patent by requiring that the code block length No satisfies                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                    
                                
                                
                                    ⓧ
                                     
                                    
                                        
                                            n
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , where ⓧ denotes a Kronecker power,                         
                            F
                            =
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    , no is a positive integer, and n0=log2N0 as taught by Shen because coding is improved by employing polar coding which offers a low encoding-decoding complexity and achieving a throughput/bandwidth close to the Shannon capacity (Shen, ¶2).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 4.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 16.
Regarding Claim 19, Claim 9 of the ‘532 Patent in view of Rong in further view of Shen discloses the method of Claim 4.
Claim 9 of the ‘532 Patent further discloses a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform a [method] (Claim 9 of the ‘532 Patent discloses a memory, configured to store programs; and a processor, configured to execute the programs).

Allowable Subject Matter
Claims 2, 6, 10, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474